Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 1-3 and 11 have been cancelled.
Claims 12-18 are new.
Claims 4-10 and 12-18 are pending. Applicant’s amendments have necessitated new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 6/3/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  To satisfy the written description requirement of section 112(a), a disclosure must reasonably convey to one skilled in the art that the applicant had possession of the subject matter in question when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). Determining the adequacy of a written description "requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art." Id. Thus, "[I]psis verbis disclosure is not necessary to satisfy the written description requirement of Section 112." Fujikawa v. Wattanasin, 93 F.3d 1559, 1570 (Fed. Cir. 1996).
In the instant case, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 4, 6, 7, 9 and 10 introduce new matter as the claim recites the limitation: "reactive hyperemia index of less than about 2”, where “less than about” describes a range of values of less than 2 or about 2. There is no support in the specification for this limitation. The specification discloses “RHI value less than 2” (page 13, line 16), which limits to RHI value < 2. However, the term “about” modifies the scope of the value “2” to include values below and above 2, thus broadening the claimed subject matter. MPEP 2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (Acute Medicine & Surgery 2018 (published online October 24, 2017);5:113-118) as evidenced by Sun et al. (Abstract in: Heart 2012;98(suppl 2):E195; 1 page).
With regard to instant claims 4 and 5, Sano et al. disclose: “High-pressure gas cylinders were filled with a mixture of hydrogen (1.3%), oxygen, and nitrogen that was directly inhaled by the patients.” (page 114, lower right column), thus administering hydrogen gas to a subject, which inherently inhibits blood coagulation by increasing mitochondrial hydrogenase activity. It is merely semantics to call the gas cylinder of Sano et al. “an anticoagulation device” because the intended use of the device is not further limiting. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Regarding the limitation of “a subject having a reactive hyperemia index (RHI) of less than about 2, indicating a risk for one or more of embolism, thrombosis, atherosclerosis, cerebral infarction, myocardial infarction, and cardiovascular disease, the Examiner properly interprets the reactive hyperemia index to be less than 2 or about 2. As evidenced by Sun et al., normal RHI is ≥1.67 and dysfunctional RHI is <1.67 and both groups were at risk of adverse events such as cardiac infarction. Therefore, while Sano et al. is silent on an RHI of less than about 2 indicating a risk for one or more of embolism, thrombosis, atherosclerosis, cerebral infarction, myocardial infarction, and cardiovascular disease, such is naturally present in the patient population of Sano et al. as evidenced by Sun et al. because the claimed RHI value also includes normal values.
With regard to instant claims 6-10, the patients that inhaled the hydrogen gas mixture inherently cured their blood coagulation, improved their vascular endothelial cell function by inherently inhibiting generation of reactive oxygen species through a mitochondrial electron rectification, protected mitochondria by inherently improving a mitochondrial function or by inhibiting generation of reactive oxygen species through a mitochondrial electron rectification and improved the metabolism by inherently decreasing a mitochondrial membrane potential in the subject by having an uncoupling effect on mitochondria. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id. Additionally, the instant specification merely teaches that the anticoagulation agent of the present invention, namely hydrogen, improves blood clotting by increasing mitochondrial hydrogenase activity (page 7, lines 9-10) which will naturally happen when the subject is administered the hydrogen composition of Sano et al. Please note that: “[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d at 1578; see also Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376–77 (Fed. Cir. 2001) (“Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.”). Regarding the RHI amount of less than about 2 indicating a risk for one or more of embolism, thrombosis, atherosclerosis, cerebral infarction, myocardial infarction, and cardiovascular disease or indicating poor vascular endothelial function, the Examiner has discussed how that is inherently present in the method of Sano et al. above as evidenced by Sun et al.
Response to Arguments:
Applicant asserts that Sano does not suggest that the patients selected for hydrogen administration are based on RHI. However, the Examiner has shown that the claimed RHI range includes normal values and therefore includes patients with both normal and abnormal RHI. The patients of Sano must fall into one or the other category. Furthermore, the claims recite: “a subject having a reactive hyperthermia index”, which is an inherent feature to the subject, not an active step of measuring the RHI of a subject. Respectfully, Applicant’s argument is not persuasive. 

2. Claim(s) 4-10, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (Vascular Health and Risk Management 2014;10:591-597; IDS reference number 15) as evidenced by Sun et al. (Abstract in: Heart 2012;98(suppl 2):E195; 1 page).

Regarding instant claims 4 and 5, Sakai et al. disclose methods of improving vascular endothelial function (title) by having patients drink 7 ppm H2 (3.5 mg H2 in 500 ml water) to protect from detrimental ROS by neutralization of ROS (Abstract; Conclusion), thus administering hydrogen gas in water to a subject which inherently inhibits blood coagulation by increasing mitochondrial hydrogenase activity. Instant claim 4 does not exclude administration of the hydrogen gas in water. Sakai et al. also disclose that: “hydrogen gas was produced in an acrylic resin tube in an elastic poly(ethylene terephthalate) (PET) bottle filled with 530 mL of water by mixing 75% of metal aluminum grains with 25% of calcium hydroxide (by weight) and 0.5 mL of water.” (page 593, Preparation of high-H2 water and placebo water). It is merely semantics to call the bottle of Sakai et al. “an anticoagulation device” because the intended use of the device is not further limiting. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). 
Regarding the limitation of “a subject having a reactive hyperemia index (RHI) of less than about 2, indicating a risk for one or more of embolism, thrombosis, atherosclerosis, cerebral infarction, myocardial infarction, and cardiovascular disease, the Examiner properly interprets the reactive hyperemia index to be less than 2 or about 2. As evidenced by Sun et al., normal RHI is ≥1.67 and dysfunctional RHI is <1.67 and both groups were at risk of adverse events such as cardiac infarction. Therefore, while Sakai et al. is silent on an RHI of less than about 2 indicating a risk for one or more of embolism, thrombosis, atherosclerosis, cerebral infarction, myocardial infarction, and cardiovascular disease, such is naturally present in the patient population of Sakai et al. as evidenced by Sun et al. because the claimed RHI value also includes normal values.
Regarding instant claims 6-10 and 14-16, Sakai et al. disclose methods of improving vascular endothelial function (title) by having patients daily drink 7 ppm H2 (3.5 mg H2 in 500 ml water) to protect from detrimental ROS by neutralization of ROS (Abstract; Conclusion) where “daily” reads on 2 or more days. 7 ppm is at least about 1.6 ppm molecular hydrogen of instant claims 14 and 15. Metabolism is inherently improved, mitochondria are inherently protected by improved mitochondrial function or by electron rectification and the molecular hydrogen decreases a mitochondrial membrane potential in the subject by an uncoupling effect on mitochondria and blood coagulation is inherently cured because the same hydrogen gas is administered by Sakai et al. as instantly claimed. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id. Additionally, the instant specification merely teaches that the anticoagulation agent of the present invention, namely hydrogen, improves blood clotting by increasing mitochondrial hydrogenase activity (page 7, lines 9-10) which will naturally happen when the subject is administered the hydrogen composition of Sakai et al. Please note that: “[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d at 1578; see also Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376–77 (Fed. Cir. 2001) (“Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.”). Regarding the RHI amount of less than about 2 indicating a risk for one or more of embolism, thrombosis, atherosclerosis, cerebral infarction, myocardial infarction, and cardiovascular disease or indicating poor vascular endothelial function, the Examiner has discussed how that is inherently present in the method of Sakai et al. above as evidenced by Sun et al.
Regarding instant claim 18, Sakai et al. report that the saturation concentration of H2 in water is 1.6 ppm (page 595, left column) and therefore the 7 ppm H2 administered to the subject is water supersaturated with molecular hydrogen.
Response to Arguments:
Applicant asserts that Sakai does not suggest that the patients selected for hydrogen administration are based on RHI. However, the Examiner has shown that the claimed RHI range includes normal values and therefore includes patients with both normal and abnormal RHI. The patients of Sakai must fall into one or the other category. Furthermore, the claims recite: “a subject having a reactive hyperthermia index”, which is an inherent feature to the subject, not an active step of measuring the RHI of a subject. Respectfully, Applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sakai et al. (Vascular Health and Risk Management 2014;10:591-597; IDS reference number 15) as evidenced by Sun et al. (Abstract in: Heart 2012;98(suppl 2):E195; 1 page) as applied to claims 4-10, 14-16 and 18 above. 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:


    PNG
    media_image1.png
    264
    1450
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, claims 4-10, 14-16 and 18 rejected under §102 above are also invalid under §103.
	The references of Sakai et al. and Sun et al. are discussed in detail above and that discussion is incorporated by reference. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Sakai et al. is that Sakai et al. do not expressly teach about 1000 ml of water containing about 7 ppm molecular hydrogen administered to the subject per day for two or more days. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Sakai et al. with about 1000 ml of water containing about 7 ppm molecular hydrogen administered to the subject per day for two or more days, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Sakai et al. already suggest 7 ppm in 500 ml of water. Increasing the volume to about 1000 ml of water containing about 7 ppm molecular hydrogen is not inventive without more because the same concentration of molecular hydrogen is administered with the same expected results. There is no evidence that the volume administered is critical. See MPEP 2144.05 (II)(A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sano et al. (Acute Medicine & Surgery 2018 (published online October 24, 2017);5:113-118) as evidenced by Sun et al. (Abstract in: Heart 2012;98(suppl 2):E195; 1 page) as applied to claims 4-10 above.
Applicant claims:

    PNG
    media_image2.png
    591
    1447
    media_image2.png
    Greyscale

It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, claims 4-10 rejected under §102 above are also invalid under §103.
The references of Sano et al. and Sun et al. are discussed in detail above and that discussion is incorporated by reference. The skill level of the artisan is also resolved supra.
The difference between the instant application and Sano et al. is that Sano et al. does not expressly teach wherein hydrogen of the hydrogen gas or mixed gas containing hydrogen is administered at a dosage between about 70 and 350 or between about 100 and 200 mg per kg mass of the subject per day. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Sano et al. wherein hydrogen of the hydrogen gas or mixed gas containing hydrogen is administered at a dosage between about 70 and 350 or between about 100 and 200 mg per kg mass of the subject per day, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is merely routine optimization of the dosage amount by the medical artisan to determine the most efficacious amount for the subject which can be determined on a patient by patient basis. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). See also MPEP 2144.05 (II)(A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Absent any criticality, a dosage between about 70 and 350 or between about 100 and 200 mg per kg mass of the subject per day is obvious to the ordinary medical artisan in this field. Also note that Sano et al. teach that the blood level of hydrogen gas rapidly declines after discontinuation of inhalation (page 114, right column) and therefore the ordinary artisan is motivated to provide longer duration of administration to keep the blood level of hydrogen gas at a therapeutically effective level which means administration of the gas for longer periods of time and overall larger dosage amounts per kg mass of the subject administered per day. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion

No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN101573124A (IDS filed 6/3/22) is directed to hydrogen molecule containing gaseous and liquid compositions for suppressing arteriosclerosis and improving lipid metabolism (claims 1-30). The reference is as good as but no better than the other applied references and therefore is not applied at this time. See MPEP 904.03: Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613